          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 1 of 17                  FILED
                                                                                 2021 Mar-22 PM 03:38
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION

 JOSHUA HOUSLEY and                          )
 TRANSPORTATION INSURANCE                    )
 COMPANY as subrogee of Dixie                )
 Pulp & Paper,                               )
                                             )
                                                         Civil Action No.
                              Plaintiffs,    )
                                             )
                                                       7:20-CV-00010-LSC
 v.                                          )
                                             )
 LIFTONE, LLC.,                              )
                                             )
                              Defendant.     )

       PLAINTIFFS’ OPPOSITION TO DEFENDANT LIFTONE, LLC’S
            OPPOSED MOTION FOR SUMMARY JUDGMENT
        Plaintiffs opposes Defendant LiftOne, LLC’s motion for summary judgment

because there are clear issues of material fact with respect to causation and breach.

Defendant’s Motion should be denied in its entirety.

I.      PLAINTIFFS’ RESPONSE TO DEFENDANT’S STATEMENT OF
        FACTS
        Plaintiffs agree with Defendant’s Statement of Facts, except as clarified

below.

        17.        After checking with Hyster’s Engineering Department, Courtney

Ashcraft of LiftOne advised Housley that the heat shields should remain on lift truck

32. [Housley depo. P. 92, L12 – P., 114, L7; Ashcraft depo. P. 68, L1 – P. 70, L19;

see also Exhibits B-6 and B-7].


LEGAL\51459468\1
           Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 2 of 17




          RESPONSE: LiftOne did not unequivocally and consistently instruct Dixie

Pulp to leave the heat shields in place. While it is true that Mr. Ashcroft “strongly

suggest[ed]” leaving the heat shields on, another LiftOne representative advised

Dixie Pulp to remove the shields in order to properly blow out the engine

compartment before use. Housley dep. 81:3–6, 107:10.1

          27.      The operator of the subject lift truck on the day of the accident, Taboris

Blackmon, knew that the purpose of a heat was to prevent a fire and that he should

report a missing heat shield. [Blackmon depo. P. 27, L4 – P. 29, L2].

          RESPONSE: Taboris Blackmon operated the subject lift truck on the day of

the accident, was aware that the purpose of the shield was to prevent a fire, and that

a missing heat shield was a problem. But ensuring that a heat shield is installed

properly is not part of an operator’s daily preshift checklist, which includes checking

the oil/fluid levels, checking for damages, and blowing dust out of the engine.

Housley dep. 28:8–15. Ensuring that the heat shields were installed correctly was

the responsibility of LiftOne—and LiftOne did not reinstall the heat shield after the

first fire took place. Housley dep. 83:11–84:8, 102:14. Defendant has pointed to no

evidence indicating that Mr. Blackmon or any other Dixie Pulp employee was aware

that the heat shield was missing at the time of the fire.




1
    Excerpts from Joshua Housley’s deposition transcript are attached as Exhibit 1.

                                                  2
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 3 of 17




        31.        Between the time of the first and second fires, Mr. Housley did nothing

to make sure the heat shields were on the manifolds of lift truck 32. [Housley depo.

P. 84, L9-22; P. 111, L23 – P. 112, L3].

        RESPONSE: Mr. Housley did not personally inspect lift truck 32 to make sure

the heat shield was in place. Pursuant to their maintenance agreement, Housley

delegated responsibility for ensuring that lift truck 32 was repaired to a safe

condition to LiftOne—and LiftOne has no record indicating that they reinstalled the

heat shield. Housley dep. 76:3–10, Ashcraft dep. 138:18–23.2 Dixie Pulp did not

have any repairmen or mechanics trained to perform maintenance or repair on the

lift trucks. Housley dep. 85:8.

III.    PLAINTIFFS’ STATEMENT OF UNDISPUTED FACTS 3
        1.         Plaintiff’s investigation revealed that the fire was caused by

combustible materials coming into contact with the lift truck’s headers (exhaust

manifolds). Compl. ¶ 14.

        2.         Plaintiffs alleges this was possible because the heat shields had been

removed during repairs performed by LiftOne, and never reinstalled. Id. ¶ 15.

        3.         In August of 2018, Plaintiffs retained John Neil of Unified

Investigations and Sciences (“UIS”) as an expert to opine on the cause and origins



2
 Excerpts from Courtney Ashcraft’s deposition transcript are attached as Exhibit 2.
3
 In addition to the following facts, Plaintiff’s incorporate by reference all of the stipulated facts
contained in the parties’ Joint Status Report [Doc. 19].

                                                 3
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 4 of 17




of the fire. See Smith Rpt., Ex. A, at 3.4 Mr. Neil performed an initial fire scene

examination, and participated in a multi-party examination and a laboratory

examination of the lift truck and associated fire evidence. Id. Mr. Neil left his

position at UIS in August of 2020. His caseload, including this matter, was

transferred to Heath Smith of EFI Global.5 Id. Mr. Smith reviewed the file and

ultimately rendered an opinion on the fire’s origins. See generally id. He concluded

that the fire originated from the right side of the forklift engine and ultimately

identified two potential sources of ignition: (1) electrical arcing, or (2) ignition of

paper particles resulting from the missing heat shields. Id. at 2.

        4.         Mr. Smith consulted electrical engineer Perry A. Hopkins to offer his

opinions as to whether the electrical arcing started the fire, or whether the fire caused

the electrical arcing. Id. at 6.

        5.         Mr. Hopkins examined the electrical sources in August of 2020 and

compared the damage to an exemplar machine. See Hopkins Rpt., at 2.6 Based upon

his inspection and observations, Mr. Hopkins opined that the electrical arcing was

caused by the fire and not the other way around. Id. He provided an expert report to

that effect in October of 2020. See generally id.




4
  Wesley “Heath” Smith’s report is attached as Exhibit 3.
5
  UIS is now known as EFI Global.
6
  Perry Hopkins’ report is attached as Exhibit 4.

                                               4
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 5 of 17




        6.         Both Plaintiffs’ and Defendant’s experts agree that the fire originated

in the same part of the forklift engine.7 The primary dispute in this case is whether

the fire was caused by paper debris that accumulated where the exhaust manifold

heat shields should have been as plaintiffs assert, or whether the cause is

undetermined as indicated by defendant’s expert.

                              I.    STANDARD OF REVIEW

        Summary judgment is appropriate only if there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears

the burden of demonstrating the absence of an issue of material fact. Id. at 323.

        Once the moving party has done so, the burden shifts to the nonmoving party

to demonstrate the existence a material fact. Id. at 324. The nonmoving party must

“go beyond the pleadings” and point to specific factual issues that are material and

in dispute. Id. In determining what facts are in dispute, the Court must “view all of

the evidence and draw all reasonable inferences in a light most favorable to the non-

moving party.”          Caldwell v. Warden, 748 F.3rd 1090, 1098 (11th Cir. 2014).

Defendant’s motion for summary judgment must be denied because there are clear,

material, factual issues in dispute.




7
    The report of defendant’s expert James McCann is attached as Exhibit 5.
                                               5
LEGAL\51459468\1
            Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 6 of 17




II.       ARGUMENT

A.        Defendant Liftone Owed Both Contractual and Common Law Legal
          Duties to Plaintiffs

          Negligence requires a showing of duty, breach, causation, and damages.8

Hilyer v. Fortier, 227 So.3d 13, 22 (Ala. 2017). Breach of contract requires a

showing of an enforceable contract, that there was a material breach by one of the

parties to the contract, and that the breach resulted in damages. Stockton v. CKPD

Dev. Co., 936 So.2d 1065, 1078 (Ala. Civ. App. 2005). Because the duty in the

negligence claim arises out of the contract at issue in the breach of contract claim,

the common elements of breach and causation are discussed together.

          LiftOne’s “Full Maintenance Agreement,” delegated all maintenance and

service duties for the Dixie Pulp lift trucks to LiftOne personnel (with the exception

of daily cleaning and routine preventive maintenance). The parties do not agree

whether the repairs performed on the lift truck after the first fire were covered by the

Agreement, but it is undisputed that LiftOne performed those repairs. Regardless of

whether the repairs were performed under the Maintenance Agreement, or a separate

repair contract, Liftone had the implied duty to perform the work of repairing the lift

truck in a competent and workmanlike manner. Nationwide Mut. Fire Ins. Co. v.

David Grp., Inc., 294 So.3d 732, 735 (Ala. 2019). A failure to reinstall the heat



8
    Defendant has not argued that plaintiffs did not sustain damages from the fire at issue.

                                                   6
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 7 of 17




shields on the lift truck after removing them during the repair would be a clear breach

of that duty. And LiftOne’s failure to notice its mistake despite servicing the vehicle

an additional sixteen times afterwards would be a clear breach of its implied duty

under the Maintenance Agreement.

        The same facts supporting breach of contract support Plaintiffs’ claim for

negligence. In Alabama, a breach of contractual duties supports a claim for

negligence when a “defendant negligently performs his contract with knowledge that

others are relying on proper performance and resulting harm is reasonably

foreseeable.” Berkel & Co. Contractors, Inc. v. Providence Hospital, 454 So.2d 496,

501 (Ala. 1984). Clearly, Dixie Pulp and its employees were relying upon defendant

LiftOne to properly service and maintain Dixie Pulp’s lift trucks, and it was

foreseeable that Dixie Pulp and its employees could be harmed if Defendant

negligently performed that work. Specifically, it was foreseeable that a fire could

result if LiftOne did not re-install the “paper mill package” heat shields on the

exhaust manifold of the lift truck that was being used in a paper handling facility.

Defendant had both contractual and common law, tort based duties that it owed

towards plaintiff.

B.      There are Issues of Material Fact Related to Breach of Duty

        With respect to breach, Plaintiffs’ evidence shows that Defendant’s employee

removed the heat shields during repairs and failed to put them back on. In fact, Mr.


                                          7
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 8 of 17




Housley testified that the LiftOne repairman took a heat shield off and brought it to

him in his office.

        Q:      Okay. Did that lift truck have this foil, I’m going to call it, silver
        foil like we see in Defendant’s Exhibit 1?

        A:     On that day, I didn’t—on that day, I wasn’t even, you know,
        looking to notice if it had the foil or the wire mesh on it. I wasn’t even,
        you know, looking to notice if it had the foil or the wire mesh on it. It
        wasn’t until LiftOne come [sic] out and started making the repair, and
        they removed the heat shield and brought it to me. And it was the wire
        mesh type cover that was on it that they brought up to my office.

Housley Dep. 77:22–78:9 (emphasis added). Defendant’s employee maintains that

this did not happen. This is a clear dispute of material fact that may ultimately be

resolved only by the factfinder. In the context of this motion for summary judgment

the conflict must be resolved in plaintiff’s favor. Therefore, the court must accept

the testimony indicating LiftOne removed the heat shield from the lift truck’s

exhaust manifolds.

        It is undisputed that both exhaust manifold heat shields were missing when

the lift truck was inspected after the fire. It is a reasonable inference that LiftOne

removed them after the first, small fire and never re-installed them. Clearly, a failure

to reinstall necessary safety equipment would be a breach of LiftOne’s contractual

and common law duties.




                                              8
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 9 of 17




C.      There Are Genuine Issues of Material Fact Related to Causation

        The opinions of plaintiff’s experts Wesley Heath Smith and Perry A. Hopkins

unquestionably create an issue of material fact with respect to causation. Plaintiff

adopts and incorporates herewith its Response to LiftOne’s Motion to Exclude the

Testimony and Reports of Plaintiff’s Experts Heath Smith and Perry A. Hopkins. As

explained therein, both of Plaintiff’s experts clearly meet the requirements of

Daubert and Defendants’ Federal Rule of Evidence 702 for providing admissible

expert testimony.

        Mr. Smith’s expert opinion is that the probable cause of the fire was due to

the missing heat shields allowing paper dust to accumulate on the hot exhaust

manifold and then ignite. See generally Smith Rpt. Mr. Hopkins’ expert opinion is

that electrical arcing found on the battery cable could reasonably be eliminated as a

the cause of the fire, and was instead an effect of the fire. See generally Hopkins

Rpt.

        Of course, the trier fact is free to accept some, all, or none, of the opinions of

Mr. Smith and Mr. Hopkins. However, in the context of this motion for summary

judgment, the Court is not free to reject those opinions. Because the opinions of Mr.

Smith and Mr. Hopkins create a genuine issue of fact regarding proximate causation,

summary judgment is inappropriate.




                                            9
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 10 of 17




        Defendant argues that, even if its motion to exclude the testimony of Mr.

Smith and Mr. Hopkins is denied, it is still entitled to summary judgment. See Def.’s

Brf. at 15. But that assertion is logically inconsistent. Clearly, if Plaintiffs’ experts

are allowed to testify, the Court has found that their testimony meets the

requirements of Daubert and Rule 702—meaning that they are qualified, the

testimony is reliable, and it would be helpful and relevant to the jury. And, if the

Court so finds, it is a non sequitur to claim that the testimony of Plaintiffs’ experts

“is nothing more than mere speculation and conjecture.”

        Even if the testimony of Mr. Smith and Mr. Hopkins is excluded, plaintiffs

have ample evidence to survive summary judgment. The lift truck was equipped

with a “paper mill package” because it was used in a paper handling facility. The

paper mill package consist of heat shields on the components of the lift truck’s

exhaust system, including the exhaust manifolds. The sole purpose of the paper mill

package is to protect against the fire hazard associated with paper dust and debris

contacting the lift truck’s hot exhaust system. There is no dispute that the exhaust

manifold shields were found missing after the fire. Defendant’s own expert, James

McCann, admits that the fire could have been caused by “ignition of foreign

materials or accumulated debris.” See McCann Rpt. at 5.

        The trier of fact could reasonably conclude that LiftOne negligently failed to

reinstall the heat shields on the exhaust manifolds when it performed the previous


                                           10
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 11 of 17




repair on the lift truck. Further, given the circumstances, including the fact that the

lift truck was operated in a paper handling facility, that the lift truck was equipped

with a paper mill package, and that the exhaust manifold heat shields were missing

at the time of the fire, and the findings of defendant’s own expert, the trier of fact

could also reasonably conclude that the fire was caused by the missing heat shields.

D.      Plaintiffs Need Not Provide Expert Testimony to Establish the Standard
        of Care for a Lift Truck Mechanic Because The Act Constituting Breach
        of Care Is Within Lay Knowledge

        Defendant claims that it is entitled to summary judgment because Plaintiff

does not have an expert to testify on the standard of care applicable to a LiftOne

truck technician, citing Jim Bishop Chevrolet-Buick-Pontiac-GMC, Inc. v. Burden,

211 So.3d 794 (2016), for support. But Burden does not hold that expert testimony

is always required to show the standard of care. Rather, Burden states that the

Burdens’ claim failed because they didn’t “present any expert testimony, or any

evidence whatsoever, of the appropriate standard of care.” Id. at 802 (emphasis

added).

        Defendant’s reliance upon Watson, Watson Tuland/Architects, Inc. v.

Montgomery Bd. Of Educ., 559 So.2d 168 (Ala. 1990) is similarly misplaced. In

Watson, a case involving a contractual dispute with an architect, the Court held that

“in cases dealing with an alleged breach of duty by an attorney, doctor, or any other

professional, unless the breach is so obvious that any reasonable person would see


                                          11
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 12 of 17




it, then expert testimony is necessary in order to establish the alleged breach.” Id. at

173 (emphasis added). The present case is exactly the type of case involving a

breach “so obvious that any reasonable person would see it.”

        Perhaps the technical details of what a lift truck repair entails and how

specifically it should be performed is beyond the understanding of the average juror.

But whether a technician who removes safety equipment from a machine during a

repair has a duty to put things back together correctly, with all required components

in place, surely does not require expert testimony for the jury to understand.

        Alabama courts have carved out exceptions for even negligence as complex

as medical malpractice in cases “where want of skill or lack of care is so

apparent . . . as to be understood by a layman, and requires only common knowledge

and experience to understand it.” Anderson v. Ala. Research Laboratories, 778 So.2d

806, 811 (Ala. 2000) (citing Tuscaloosa Orthopedic Appliance Co. v. Wyatt, 460

So.2d 156 (Ala. 1984)). It is not about the complexity of the profession—it is about

how complex the act of negligence is.

        The need for expert testimony does not necessarily depend upon the
        type of profession which the defendant practices. Rather, it is dependent
        upon whether the average person is able to decide without expert
        testimony whether or not the procedure followed in any given case falls
        below the acceptable standard.

Tuscaloosa Orthopedic, 460 So.2d at 161.




                                           12
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 13 of 17




        As an example, an act of negligence by a doctor that does not require an expert

to establish the standard of care is “where a foreign instrumentality is found in the

plaintiff’s body following surgery.” Holt v. Godsil, 447 So.2d 191, 192 (Ala. 1982).

Just like an errantly placed surgical instrument does not require expert testimony, a

failure to reinstall required safety equipment can be understood by a layperson

without the help of an expert. Accordingly, there is no need for Plaintiffs to provide

expert testimony regarding the standard of care required of a lift truck technician.

E.      Plaintiffs’ Claims Are Not Barred Because Defendant Has Not, and
        Cannot, Establish Contributory Negligence As A Matter Of Law

        A defendant asserting contributory negligence has the burden of proving the

plaintiff’s negligence to the factfinder. Knight v. Ala, Pwr. Co., 580 2d 576, 577-78

(Ala. 1991) Specifically, a defendant has the burden of showing plaintiff (1) knew

of the dangerous condition; (2) understood the danger of the surrounding

circumstances; and (3) failed to exercise reasonable care by placing himself in the

way of danger. Id. To establish contributory negligence on summary judgment, the

defendant must show that the plaintiff had a conscious appreciation of the danger

posed by the visible condition at the moment the incident occurred.” Marquis v.

Marquis, 480 So.2d 1213, 1215 (Ala. 19850. To “protect against the inappropriate

use of summary judgment to establish contributory negligence as a matter of law,”

a defendant moving for summary judgment on such grounds must “establish by

undisputed evidence a plaintiff’s conscious appreciation of danger.” Hannah v.

                                          13
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 14 of 17




Gregg, Bland & Berry, Inc., 840 So.2d 839, 860-61 (Ala. 2002)). Defendant has

quite plainly not met this burden.

        While it is true that Mr. Housley was aware that there had been a previous

small fire on the lift truck and that the heat shield had been removed in the course of

repairs, he did not spend the nine months in between fires taking no action. Dixie

Pulp did not have trained lift truck technicians and repairmen, but partnered with

LiftOne to perform these duties. Mr. Housley corresponded with LiftOne about their

responsibilities under the maintenance agreement, and specifically about the heat

shields on the lift truck. He relied upon LiftOne to inspect and properly repair the

lift truck following the first fire. Most importantly, there is no evidence whatsoever

that Housley, truck operator Taboris Blackmon, or anyone else employed by Dixie

Pulp, was aware that the heat shields had not been reinstalled at the time of the

second fire.

        To declare that Mr. Housley was negligent as a matter of law because he didn’t

visually inspect the lift truck to ensure that the heat shields were reinstalled is

ridiculous. This is especially so in light of the fact that LiftOne promptly repaired

the lift truck and put the lift truck back into service. Housley Dep. 76:7. Defendant

has not pointed to any evidence showing that Plaintiffs knew that the heat shields

were not in place prior to the fire—let alone that Plaintiffs “had a conscious




                                          14
LEGAL\51459468\1
          Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 15 of 17




appreciation of the danger at the moment the incident occurred.” Berry, Inc., 840

So.2d at 860-61.

         Essentially, LiftOne’s contributory negligence claim asks quis custodiet ipsos

custodies?9 It is no more than an attempt to impose a duty on Dixie Pulp to inspect

the inspector—an inspector who, incidentally, inspected the lift truck sixteen times

between the first and second fire without noticing the missing heat shields. Def.’s

Brf. at 7, ¶24. Clearly, it is, at most, a jury question whether Dixie Pulp’s employees,

untrained in lift truck repairs, should have noticed that the heat shields were missing,

particularly when Defendant’s trained and experienced lift truck mechanic

apparently didn’t either.

                                       CONCLUSION
         Defendant’s motion for summary judgment is based almost entirely on the

assumption that the Court will grant it’s motion to exclude plaintiff’s expert . If the

opinions of Plaintiffs’ experts are admitted, Defendant’s motion for summary

judgment collapses. However, even if plaintiff’s experts are excluded, there is ample

evidence defendants breach of duty and negligence.

         This Court should deny Defendant’s motion in its entirety.




9
    In English, “Who will guard the guards themselves,” or “Who watches the watchmen?”

                                              15
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 16 of 17




        Respectfully submitted this 22nd day of March, 2021.


   s/David M. Bessho                           s/Justin L. Smith
   David M. Bessho (pro hac vice)              Justin L. Smith
   Cozen O’Connor                              (ASB-4461-U82S)
   1230 Peachtree Street, NE, Suite 400        Cross & Smith, LLC,
   Atlanta, Georgia 30390                      907 17th Avenue
   (404) 572-2046 (phone)                      Tuscaloosa, AL 35401
   (877) 526-3074 (fax)                        Attorney for Joshua Housley
   dbessho@cozen.com
   Attorney for Transportation Ins. Co.



   John W. Scott (ASB-1788-T68J)
   Scott, Dukes & Geisler, P.C.
   211 Twenty-Second Street North
   Birmingham, Alabama 35203
   (205) 244-2501 (phone)
   (205) 251-6773 (fax)
   Local Counsel- Transportation Ins. Co.




                                          16
LEGAL\51459468\1
         Case 7:20-cv-00010-LSC Document 23 Filed 03/22/21 Page 17 of 17




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

 JOSHUA HOUSLEY and                           )
 TRANSPORTATION INSURANCE                     )
 COMPANY as subrogee of Dixie                 )
 Pulp & Paper,                                )
                                              )
                                                             Civil Action No.
                             Plaintiffs,      )
                                              )
                                                           7:20-CV-00010-LSC
 v.                                           )
                                              )
 LIFTONE, LLC.,                               )
                                              )
                             Defendant.       )

                            CERTIFICATE OF SERVICE
        I hereby certify that on this, the 22nd day of March, 2021, I electronically filed

the foregoing using CM/ECF, which will send notification of such filing to:

        C. Jeffrey Ash
        Porterfield, Harper, Mills, Motlow & Ireland, P.A.
        22 Iverness Center Parkway, Suite 600
        Birmingham, AL 35242
        cja@phm-law.com
        Attorney for Defendant


                                                  s/ David M. Bessho
                                                  David M. Bessho
                                                  Georgia Bar No. 055784




                                            17
LEGAL\51459468\1
